IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

RYAN F. DUNCAN,                        NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-2370

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 9, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Ryan F. Duncan, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED. See Fla. R. App. P. 9.141(c)(5)(A).

ROBERTS, C.J., THOMAS and RAY, JJ., CONCUR.